DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Status of the Claims
Group I, Species 1, as shown in FIGs. 1A-D, 4A-8 was elected in the reply filed on June 11, 2020. 
Amendment filed July 19, 2022 is acknowledged. Claims 1, 7-8, 13 and 21 have been amended. Claims 1-11, 13-19 and 21-22 are pending.
Action on merits of claims 1-11, 13-19 and 21-22 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2022 was filed after the mailing date of the Office Action on March 08, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “the second gate dielectric layer has a second thickness, wherein the first gate dielectric layer is directly above the doped feature and the second gate dielectric layer is directly above the channel” (amended claim 1); and “the gate stack having a first gate dielectric layer over the first and second active regions” 4US Ser. No. 16/102,126Reply to Office Action of 03/08/22(amended claim 13) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1 recites: “the second gate dielectric layer has a second thickness being greater than the first thickness, wherein the first gate dielectric layer is directly above the doped feature and the second gate dielectric layer is directly above the channel” 
According to the claimed limitations: the first gate dielectric layer is a thinner layer and the second gate dielectric layer is a thicker layer; and the thinner layer (first layer) is formed above the doped feature and the thicker layer is formed above the channel.
However, according to the specification, the thinner layer is formed above the channel 124 and the thicker layer is formed above the doped feature 112. 
Claim 1 contravenes the specification. 
Therefore, claim 1 and all dependent claims are indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER et al. (US Patent No. 7,508,027) of record, in view of CHOI (US. Pub. No. 2012/0056257).  
With respect to claim 1, As best understood by Examiner, OBERHUBER teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate; 
an isolation feature (STI) over the semiconductor substrate, the isolation feature (STI) having a first portion (left), a second portion (middle), and a third portion (right);
a first active region (left) and a second active region (right) on the semiconductor substrate and separated by the second portion (middle) of the isolation feature (STI), wherein the first active region (left) spans between the first (left) and second portions (middle) of the isolation feature (STI), and wherein the second active region (right) spans between the second (middle) and third (right) portions of the isolation feature (STI); 
a field-effect transistor formed on the semiconductor substrate, wherein the field-effect transistor includes: 
a gate stack (10) disposed on the semiconductor substrate and extending from the first active region (left) to the second active region (right); and 
a source (16) and a drain (18) formed on the first active region (left) and interposed by a channel under the gate stack (10); and 
a doped feature (12) formed on the second active region (right) and configured as a gate contact to the field-effect transistor, wherein 
the gate stack (10) includes a first gate dielectric layer (not shown) on the first active region (left) and a second gate dielectric layer (not shown) on the second active region (right),
the first gate dielectric layer (not shown) extends from the first portion (left) to the second portion (middle) of the isolation feature (STI), 
the second gate dielectric layer (not shown) extends from the third portion (right) to the second portion (middle) of the isolation feature (STI),
the first gate dielectric layer (not shown) has a first thickness, and 
the second gate dielectric layer (not shown) has a second thickness, wherein the first gate dielectric layer is directly above the doped feature (12) and the second gate dielectric layer is directly above the channel, the dopant feature (12) with a first type dopant (N) and the channel doped with a second type dopant (P), the first type dopant (N) being opposite the second type dopant (P).   (See FIGs. 1-2).

Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness.
However, CHOI teaches a semiconductor structure including: 
a gate stack (20) disposed on the semiconductor substrate (10) and extending from the first active region (105) to the second active region (110), wherein 
the gate stack (20) includes a first gate dielectric layer (130) on the first active region and a second gate dielectric layer (135) on the second active region, 
the first gate dielectric layer (130) extends from first portion to second portion (32) of isolation feature (STI), 
the second gate dielectric layer (135) extends from third portion (42) to the second portion (32) of the isolation feature, 
the first gate dielectric layer (130) has a first thickness, and 
the second gate dielectric (135) has a second thickness being greater than the first thickness. (See FIG. 2A).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second gate dielectric of OBERHUBER having the second thickness being greater than the first thickness of the first gate dielectric as taught by CHOI to optimize coupling ratio of the cell.  

With respect to claim 2, the doped feature (12) of OBERHUBER extends on the second active region (right) from a first area (702) on a first side of the gate stack (10) to a second area (706) on a second side of the gate stack, the second side being opposite to the first side. (See FIG. 7).
With respect to claim 3, the semiconductor structure of OBERHUBER further includes: 
a first conducive feature (14C) landing on the doped feature (12 or 704) within the first area; and 
a second conducive feature (14C) landing on the doped feature (12 or 704) within the second area.  
Although OBERHUBER does not show the first and second conductive feature (14C) within the first and second area, however, similar to the two conductive features (14C) of FIGs. 1, 3 and 5, being formed on two contact points, the first and second conductive feature (14C) is obviously being landed on the first (702) and second (706) areas since these are the contact points. This is within the ability of one having ordinary skill in the art.     

With respect to claim 4, the gate stack of OBERHUBER or CHOI further includes a gate electrode (10) disposed on the first and second gate dielectric layers, wherein the gate electrode (10) is a conductive feature and continuously extends from the first gate dielectric layer on the first active region (left) to the second gate dielectric layer on the second active region (right), and wherein there is no conductive feature directly landing on the gate electrode (10). 
With respect to claim 5, in view of CHOI, the doped feature (50) is heavily doped with the first type dopant (N).
With respect to claim 6, the semiconductor structure of OBERHUBER, further comprises a doped well (15) doped with a second type dopant (P) being opposite to the first type dopant (N), wherein the doped well (15) extends from the first active region (left) to the second active region (right), wherein the doped well (15) encloses the doped feature (12), and in view of CHOI, a conductive feature is directly landing on the doped feature (50).
 With respect to claim 7, the source (16) and drain (18) of OBERHUBER or CHEN are doped with the first type dopant (N). 

With respect to claim 11, similar to claim 3 above, the semiconductor structure of OBERHUBER further comprises a first (14C) and second (14C) conductive features landing on the doped feature (12) within the first area and the second area, respectively, wherein the first and second conductive features (14C) are connected to a signal line for a signal to a gate electrode (10) of the gate stack. (See FIG. 7).   

With respect to claim 21, OBERHUBER  teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate; 
a first active region (left) and a second active region (right) on the semiconductor substrate, wherein the first active region (left) and the second active region (right) are laterally separated by an isolation feature (STI); 
a gate stack (10) disposed on the semiconductor substrate and extending from the first active region (left) to the second active region (right), wherein the gate stack includes a first gate dielectric layer (not shown) of a first thickness over the first (left) and second (right) active regions and a second gate dielectric layer (not shown) of a second thickness over the second active region (right), and a gate electrode (10) directly contacting the first and second gate dielectric layers, the second gate dielectric layer directly above a first type dopant (N) and the first gate dielectric layer directly above a second type dopant (P) opposite to the first type dopant (N);
a source (16) and a drain (18) formed on the first active region (left) and interposed by the gate stack (10); and 
a doped feature (12 or 704) of the first type dopant (N) formed on the second active region (right) and extending from a first region underlying the gate stack (10) to a second region laterally beyond the gate stack (10), the doped feature (12 or 704) being doped in the first and second regions, wherein 
the source (16), the drain (18) and the gate stack (10) are configured as a field-effect transistor and the doped feature (12 or 704) is configured as a gate contact to the gate stack (10) of the field-effect transistor; 
a doped well (15) of the second type dopant (P) being opposite to the first type dopant (N), the doped well extends from the first active region (left) to the second active region (right), the doped well encloses the doped feature (12 or 704); and 
a first conductive feature (14C) directly landing on the doped feature. (See FIGs. 1-2, 7).

Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness and the doped feature being heavily doped.   
However, CHOI teaches a semiconductor structure including: 
a gate stack (20) includes a first gate dielectric layer (130) of a first thickness over the first (105) and second (110) active regions and a second gate dielectric layer (135) of a second thickness greater than the first thickness over the first dielectric layer and over the second active region (110); and
a doped feature (50) of the first type dopant (N) formed on the second active region (110) and extending from a first region underlying the gate stack (20) to a second region laterally beyond the gate stack (20), the doped feature (50) being heavily doped in the first and second regions. (See FIG. 2A).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate stack of OBERHUBER having the second gate dielectric layer of second thickness greater than the first thickness and the doped feature being heavily doped as taught by CHOI to optimize coupling ratio of the cell.    

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER ‘027 and CHOI ‘257 as applied to claims 7 and 21 above, and further in view of CHEN et al. Modeling and Analysis of the Asymmetric Source/Drain Extension CMOS Transistors for Nanoscale Technologies (of record).
OBERHUBER teaches the semiconductor structure as described in claim 7 above including the field-effect transistor having an asymmetric structure with the drain (18) being laterally from the gate stack (10) on the first side and the source (14S) being extended to an edge of the gate stack (10) on the second side. 
Thus, OBERHUBER and CHOI are shown to teach all the features of the claim with the exception of explicitly disclosing the field-effect transistor having an asymmetric structure with the drain being laterally spaced a distance from the gate stack.
However, CHEN teaches a field-effect transistor having an asymmetric structure with a drain (D) being laterally spaced a distance from the gate stack (Tgate/Tox) on a first side and a source (S) being extended with an edge of the gate stack on a second side. (See FIG. 2b).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the field-effect transistor of OBERHUBER having the asymmetric structure with the drain being laterally spaced a distance from the first gate stackr as taught by CHEN to reduce gate tunneling leakage.   

With respect to claim 22, OBERHUBER teaches the semiconductor structure as described in claim 21 above and further including a second conductive feature (14C), wherein 
the a gate stack further includes electrode (10) disposed on the first and second gate dielectric layers,  
the gate electrode (10) is a conductive feature and continuously extends from the first gate dielectric layer on the first active region (left) to the second gate dielectric layer on the second active region (right), wherein there is no conductive feature directly landing on the gate electrode (10),
the source (16), the drain (18) and the gate stack (10) are configured as a field-effect transistor and the doped feature (12) is configured as a gate contact to the gate stack (10) of the field-effect transistor, 
the field-effect transistor has an asymmetric structure with the drain being laterally from the gate stack (10) on a first side of the gate stack and the source (16) being extended to an edge of the gate stack (10) on a second side of the gate stack, the second side being opposite to the first side, 
the doped feature (12) further extends from the first region to a third region laterally beyond the gate stack (10),
the second region and the third region are on opposite sides of the gate stack, 
the first conductive feature (14C) is landing on the doped feature (12 or 704) within the second region, and
the second conductive feature (14C) is landing on the doped feature (12 or 704) within the third region. (See FIG. 1-2, 7). 

Although OBERHUBER does not show the second conductive feature (14C) on the third region, however, similar to the two conductive features (14C) of FIGs. 1, 3 and 5, the second conductive feature (14C) is obviously being landed on the third region (702) opposite the second region (706) since these are the contact points.     

Thus, OBRHUBER and CHOI are shown to teach all the features of the claim with the exception of explicitly disclosing a the field-effect transistor has an asymmetric structure.  
However, CHEN teaches a field-effect transistor has an asymmetric structure with a drain being laterally spaced a distance (Lu) from the gate stack (Tgate/Tox) on a first side of the gate stack and a source being extended to an edge of the gate stack on a second side of the gate stack, the second side being opposite to the first side. (See FIG. 2b). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the field-effect transistor of OBERHUBER having the asymmetric structure as taught by CHEN to reduce gate tunneling leakage.   
 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER, CHOI ‘257 and CHEN as applied to claim 8 above, and further in view of WENDEL et al. (US Patent No. 6,559,503) of record. 
With respect to claim 9, OBERHUBER, in view of CHOI and CHEN, teaches the semiconductor device as described in claim 8 above including the field effect transistor has an asymmetric structure. 
Thus, OBERHUBER, CHOI and CHEN are shown to teach all the features of the claim with the exception of explicitly disclosing a silicide layer formed on the source, and the drain is free of silicide. 
However, WENDEL teaches a semiconductor structure including a field-effect transistor has an asymmetric structure including a silicide layer (21) formed on the source (17), wherein the drain (16) is free of silicide. (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the field-effect transistor of OBERHUBER having the silicide layer formed on the source, and the drain is free of silicide as taught by WENDEL to provide a drain-gate resistance, while reducing contact resistance on the source.
  
With respect to claim 10, in view of WENDEL, the semiconductor structure further comprises: a first conductive feature (20) formed on the silicide layer (21) and configured as a contact feature to the source (17); and a second conductive feature (19) formed on the drain (16) and configured as a contact feature to the drain.  

Claims 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER ‘027, in view of CHOI ‘257 and CHEN et al. (NPL).  
 With respect to claim 13, As best understood by Examiner, OBERHUBER teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate; 
a first active region (left) and a second active region (right) on the semiconductor substrate, wherein the first active region (left) and the second active region (right) are laterally separated by an isolation feature (STI); 
4817-1872-55643a gate stack (10) disposed on the semiconductor substrate and extending from the first active region (left) to the second active region (right), the gate stack (10) having a first gate dielectric layer (not shown) with a thickness, over the first (left) and second (right) active region, a second gate dielectric layer (not shown), with a thickness, over the second active region (right), and a gate electrode (10) directly contacting the first and second gate dielectric layer;
a first gate spacer (not shown) and a second gate spacer (not shown) disposed on opposite sidewalls of the gate stacked (10); 
a doped source (16) and a doped drain (18) formed on the first active region (left) and interposed by the gate stack (10); and 
a doped feature (12) formed on the second active region (right) and extending from a first region (left) underlying the gate stack (10) to a second region (right) laterally beyond the gate stack (10), 
wherein the doped source (16), the doped drain (18) and the gate stack (10) are configured as a field-effect transistor and the doped feature (12) is configured as a gate contact to the gate stack (10) of the field-effect transistor, and wherein the field-effect transistor has an asymmetric structure and the doped source (16) being extended with a source edge aligned with an outer edge of the second gate spacer in a top view. (See FIGs. 1-4, 7).

Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the second gate dielectric layer is thicker than the first gate dielectric layer; and the doped drain being laterally spaced from the first gate spacer.
However, CHOI teaches a semiconductor structure including: 
4817-1872-55643a gate stack (20) disposed on semiconductor substrate and extending from first active region (105) to second active region (110), the gate stack (20) having a first gate dielectric layer (130) over the first (105) and second (110) active region, a second gate dielectric layer (135), over the second active region, and a gate electrode (20) directly contacting the first (130) and second (135) gate dielectric layer. (See FIG. 2A).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second gate dielectric of OBERHUBER being thicker than the first gate dielectric as taught by CHOI to optimize coupling ratio of the cell.  

Further, CHEN teaches a semiconductor structure including: 
a semiconductor substrate (p-substrate); 
4817-1872-55643an active region on the semiconductor substrate;
a gate stack (Tgate) disposed on the semiconductor substrate and extending on the active region; 
a first gate spacer (not shown) and a second gate spacer (not shown) disposed on opposite sidewalls of the gate stacked; and
a doped source (n+/S) and a doped drain (n+/D) formed on the active region and interposed by the gate stack; 
wherein the doped source, the doped drain and the gate stack are configured as a field-effect transistor, and wherein the field-effect transistor has an asymmetric structure with doped drain (n+/D) being laterally spaced from the first gate spacer and the doped source (n/S) being extended with a source edge aligned with an outer edge of the second gate spacer in a top view. (See FIG. 2b).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the asymmetric field-effect transistor of OBERHUBER having doped drain being laterally spaced from the first gate spacer as taught by CHEN to reduce gate tunneling leakage.   
With respect to claim 14, the semiconductor structure of OBERHUBER further comprises: a first conductive feature (14C or 720) landing on the doped feature (12 or 704) within the second region (right) and connected to a signal line for a signal to the gate stack (10); 
a second conductive feature (14S) formed on the doped source and configured as a contact feature to the doped source; and 
a third conductive feature (14D) formed on the doped drain and configured as a contact feature to the doped drain.  

With respect to claim 15, the semiconductor structure of OBERHUBER further includes  a doped well (15 or 705) doped with a first type dopant (P), wherein the doped well (15 or 705) laterally encloses the first active region (left), the second active region (right), and the doped feature (12 or 704), wherein the doped feature, in view of CHOI (doped feature 50) is heavily doped with a second type dopant (N) being opposite to the first type dopant (P), and wherein the first conductive feature (14C or 702) is directly landing on the doped feature (12 or 704).

With respect to claim 16, the semiconductor structure of OBERHUBER further comprises: a fourth conductive feature (706), wherein the doped feature (12 or 704) is further extending from the first region to a third region laterally beyond the gate stack (10), the second region and the third region are on opposite sides of the gate stack (10), and the fourth conductive feature (706) is landing on the third region. (See FIG. 7).     
(Similar to reasoning of claim 3 above also applied here).

With respect to claim 18, As best understood by Examiner, in view of CHOI, the gate stack (20) includes the first gate dielectric layer (130) on the first active region (105) and the second gate dielectric layer (135) on the second active region (110), wherein the first gate dielectric layer (130) has the first thickness and the second gate dielectric layer (135) has the second thickness being greater than the first thickness, and wherein the first (130) and second (135) gate dielectric layers are adjoin on the isolation feature (32).

With respect to claim 19, the isolation feature (STI) of OBERHUBER is surrounding the first (left) and second active regions (right), the isolation feature (STI) includes a first portion between the first (left) and second (right) active regions, a second portion on an edge of the first active region (left), and a third portion on an edge of the second active region (right), the gate stack (10) further includes a gate electrode (10) disposed on the first and second gate dielectric layers, the gate electrode (10) is a conductive feature and continuously extends from the first gate dielectric layer on the first active region (left) to the second gate dielectric layer on the second active region (right), and the gate electrode (10) spans from a first end on the second portion of the isolation feature (STI) to a second end on the third portion of the isolation feature.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER, CHOI and CHEN as applied to claim 15 above, and further in view of WENDEL et al. (US Patent No. 6,559,503) of record. 
OBERHUBER, CHOI and CHEN teach the semiconductor structure as described in claim 15 above including: the field-effect transistor having second conductive feature (14S) on the doped source (16) and the third conductive feature (14D) directly landing on the doped drain (18) without silicide between the third conductive feature (14D) and the doped drain.  
Thus, OBERHUBER, CHOI and CHEN are shown to teach all the features of the claim with the exception of explicitly disclosing a silicide layer interposed between the doped source and the second conductive feature.
However, WENDEL teaches a semiconductor structure including: a silicide layer (21) interposed between the doped source (17) and a second conductive feature (20), wherein a third conductive feature (19) is directly landing on the doped drain without silicide between the third conductive feature (19) and the doped drain.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form a silicide layer of OBERHUBER interposed between the doped source and the second conductive feature as taught by WENDEL to reduce contact resistance.
 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH D MAI/Primary Examiner, Art Unit 2829